
	
		II
		112th CONGRESS
		2d Session
		S. 2046
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Ms. Mikulski (for
			 herself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to modify
		  the requirements of the visa waiver program and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Waiver Program Enhanced Security
			 and Reform Act.
		2.Definitions
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the
				Committee on Foreign Relations, the
				Committee on Homeland Security and Governmental Affairs, and
				the Committee on the
				Judiciary of the Senate; and
								(II)the
				Committee on Foreign Affairs, the Committee on
				Homeland Security, and the Committee on the Judiciary of the House of
				Representatives.
								(ii)Overstay
				rate
								(I)Initial
				designationThe term
				overstay rate means, with respect to a country being considered
				for designation in the program, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during a fiscal year but who remained unlawfully in the
				United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during that fiscal year.
									(II)Continuing
				designationThe term
				overstay rate means, for each fiscal year after initial
				designation under this section with respect to a country, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but
				who remained unlawfully in the United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during that fiscal
				year.
									(III)Computation of
				overstay rateIn determining
				the overstay rate for a country, the Secretary of Homeland Security may utilize
				information from any available databases to ensure the accuracy of such
				rate.
								(iii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
							.
			(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is amended as follows:
				(1)By striking Attorney General
			 each place the term appears and inserting Secretary of Homeland
			 Security, except in subsection (c)(11)(B).
				(2)In subsection
			 (c)(2)(C)(iii), by striking Committee on the Judiciary and the Committee
			 on International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees.
				(3)In subsection
			 (c)(5)(A)(i)(III), by striking Committee on the Judiciary, the Committee
			 on Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees.
				(4)By striking
			 subsection (c)(7)(E).
				3.Designation of
			 program countries based on overstay rates
			(a)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
				
					(A)General
				numerical limitations
						(i)Low nonimmigrant
				visa refusal rateThe
				percentage of nationals of that country refused nonimmigrant visas under
				section 101(a)(15)(B) during the previous full fiscal year was not more than 3
				percent of the total number of nationals of that country who were granted or
				refused nonimmigrant visas under such section during such year.
						(ii)Low
				nonimmigrant overstay rateThe overstay rate for that country was not
				more than 3 percent during the previous fiscal
				year.
						.
			(b)Qualification
			 criteriaSection 217(c)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 1187(c)(3)) is amended to read as follows:
				
					(3)Qualification
				criteriaAfter the initial
				period, a country may not be designated as a program country unless the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				determines, pursuant to the requirements of paragraph (5), that designation
				will be
				continued.
					.
			(c)Continuing
			 designationSection
			 217(c)(5)(A)(i)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1187(c)(5)(A)(i)(II)) is amended to read as follows:
				
					(II)shall determine, based upon the evaluation
				in subclause (I), whether any such designation under subsection (d) or (f), or
				probation under subsection (f), ought to be continued or
				terminated;
					.
			(d)Computation of
			 visa refusal rates; judicial reviewSection 217(c)(6) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(c)(6)) is amended to read as
			 follows:
				
					(6)Computation of
				visa refusal rates and judicial review
						(A)Computation of
				visa refusal ratesFor
				purposes of determining the eligibility of a country to be designated as a
				program country, the calculation of visa refusal rates shall not include any
				visa refusals which incorporate any procedures based on, or are otherwise based
				on, race, sex, or disability, unless otherwise specifically authorized by law
				or regulation.
						(B)Judicial
				reviewNo court shall have jurisdiction under this section to
				review any visa refusal, the Secretary of State’s computation of a visa refusal
				rate, the Secretary of Homeland Security’s computation of an overstay rate, or
				the designation or nondesignation of a country as a program
				country.
						.
			(e)Visa waiver
			 informationSection 217(c)(7) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(7)) is amended—
				(1)by striking
			 subparagraphs (B) through (E); and
				(2)by striking
			 Waiver
			 information— and all that follows through In
			 refusing and inserting Waiver information—In refusing.
				(f)Waiver
			 authoritySection 217(c)(8) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(8)) is amended to read as follows:
				
					(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
						(A)the country meets
				all other requirements of paragraph (2);
						(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
						(C)there has been a
				general downward trend in the percentage of nationals of the country refused
				nonimmigrant visas under section 101(a)(15)(B);
						(D)the country
				consistently cooperated with the Government of the United States on
				counterterrorism initiatives, information sharing, preventing terrorist travel,
				and extradition of the country's nationals to the United States before the date
				of its designation as a program country, and the Secretary of Homeland Security
				and the Secretary of State assess that such cooperation is likely to continue;
				and
						(E)the percentage of nationals of the country
				refused a nonimmigrant visa under section 101(a)(15)(B) during the previous
				full fiscal year was not more than 10 percent of the total number of nationals
				of that country who were granted or refused such nonimmigrant
				visas.
						.
			4.Termination of
			 designation; probationSection
			 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to
			 read as follows:
			
				(f)Termination of
				designation; probation
					(1)DefinitionsIn
				this subsection:
						(A)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				this subsection.
						(B)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
						(2)Determination,
				notice, and initial probationary period
						(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country’s periodic evaluation required by subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether a program country is in
				compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
						(B)Initial
				probationary periodIf the Secretary of Homeland Security
				determines that a program country visa is not in compliance with the program
				requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
				Secretary of Homeland Security shall place the program country in probationary
				status for the fiscal year following the fiscal year in which the periodic
				evaluation is completed.
						(3)Actions at the
				end of the initial probationary periodAt the end of the initial
				probationary period of a country under paragraph (2)(B), the Secretary of
				Homeland Security shall take 1 of the following actions:
						(A)Compliance
				during initial probationary periodIf the Secretary determines
				that all instances of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation have been remedied by the end of the initial
				probationary period, the Secretary shall end the country’s probationary
				period.
						(B)Noncompliance
				during initial probationary periodIf the Secretary determines
				that any instance of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation has not been remedied by the end of the initial
				probationary period—
							(i)the Secretary may
				terminate the country’s participation in the program; or
							(ii)on an annual
				basis, the Secretary may continue the country’s probationary status if the
				Secretary, in consultation with the Secretary of State, determines that the
				country’s continued participation in the program is in the national interest of
				the United States.
							(4)Actions at the
				end of additional probationary periodsAt the end of all
				probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the
				Secretary shall take one of the following actions:
						(A)Compliance
				during additional periodThe
				Secretary shall end the country’s probationary status if the Secretary
				determines during the latest periodic evaluation required by subsection
				(c)(5)(A) that the country is in compliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2).
						(B)Noncompliance
				during additional periodsThe
				Secretary shall terminate the country's participation in the program if the
				Secretary determines during the latest periodic evaluation required by
				subsection (c)(5)(A) that the program country continues to be in non-compliance
				with the program requirements under subparagraphs (A)(ii) through (F) of
				subsection (c)(2).
						(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary determines
				that such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
					(6)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
						(A)nationals of a
				country whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
						(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
						(7)Consultative
				role of the Secretary of StateIn this subsection, references to
				subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
				carry with them the consultative role of the Secretary of State as provided in
				those
				provisions.
					.
		5.Review of
			 overstay tracking methodologyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a review of the methods used by the Secretary of Homeland
			 Security—
			(1)to track aliens
			 entering and exiting the United States; and
			(2)to detect any such
			 alien who stays longer than such alien's period of authorized admission.
			
